t c memo united_states tax_court teresa palomares a k a teresa garcia petitioner v commissioner of internal revenue respondent docket no filed date jennifer a gellner for petitioner alicia h eyler for respondent memorandum findings_of_fact and opinion gerber judge petitioner sought relief under sec_6015 from joint_and_several_liability stemming from the joint_return she filed with her former section references are to the internal_revenue_code in effect for all relevant times husband for in particular petitioner sought refunds of various credits respondent had applied against the joint liability from subsequent years for which she had filed individually as a head_of_household see sec_6015 petitioner made her initial refund claim using form_8379 injured_spouse allocation form_8379 was designed for allocation of tax_liability on a joint_return by an injured_spouse it was not designed for requesting the type of relief petitioner sought although petitioner sought relief from the application of later years’ credits against the liability respondent denied relief because she used the wrong form respondent provided petitioner with the correct form for the relief sought a form_8857 request for innocent spouse relief petitioner subsequently filed the form_8857 and respondent determined she was entitled to some relief respondent granted refunds of the payments made within two years of petitioner’s filing the form_8857 that had been applied to reduce the liability the question we consider is whether the incorrect form the form_8379 met the requirements of the informal claim doctrine if it did we must decide whether respondent’s refusal to grant refunds of amounts requested within the statutory period running from the date of the form_8379 was improper findings_of_fact petitioner resided in washington state at the time her petition was filed she spoke very little english and generally conversed in spanish for the taxable_year petitioner filed a married_filing_jointly form_1040 u s individual_income_tax_return with her spouse jesus palomares during petitioner separated from mr palomares she filed federal_income_tax returns using head_of_household status for and she knew little about the preparation and filing of returns and sought the assistance of a paid return preparer during after being separated petitioner obtained a job sorting apples and in obtained a position at walmart elizabeth ortiz who worked at walmart assisted petitioner in applying for a position because petitioner did not have sufficient familiarity with english to complete the application on date respondent applied a dollar_figure refund credit from against petitioner’s joint tax_liability with mr palomares on date respondent applied refund credits of dollar_figure and dollar_figure from against petitioner’s joint tax_liability with mr palomares on date respondent applied a dollar_figure refund credit from against petitioner’s joint tax_liability with mr palomares on date respondent applied a dollar_figure refund credit from against petitioner’s joint tax_liability with mr palomares finally on date respondent applied a dollar_figure and a dollar_figure refund credit from against petitioner’s joint tax_liability with mr palomares for and petitioner requested refunds of tax in the federal_income_tax returns that she filed when the refunds were not received she sought the aid of northwest justice a legal clinic which helped her fill out a form_8379 on date petitioner submitted the form_8379 requesting a dollar_figure allocation regarding her tax_year on date respondent sent petitioner a letter acknowledging receipt of the form_8379 and determining that she did not qualify for the type of relief sought on that form respondent’s letter went on to explain that form is valid for married filing joint returns only and that petitioner may have intended to file form_8857 for the innocent spouse relief respondent enclosed a copy of the form_8857 with the september letter petitioner did not file a refund_suit with respect to the denial of relief requested in the form_8379 she did not call or otherwise contact respondent with respect to the september letter there is no dispute concerning whether these claims were timely and respondent allowed the refunds by applying them as payments for the joint tax_liability when petitioner received respondent’s september letter and the form_8857 she spoke only limited english when she received the september letter she understood that she was not going to receive her refund at that time but did not understand that she needed to do more to pursue her claim petitioner did not submit the form_8857 seeking a refund of the and credits that were applied against her and mr palomares’ joint federal tax_liability until date in addition to having a limited ability to communicate in english petitioner experienced numerous personal problems from through in mr palomares physically abused petitioner and threatened her with a gun petitioner sought assistance from northwest justice in connection with these events from to northwest justice also assisted petitioner with her child custody battle which lasted for two years and her divorce proceeding during the same period petitioner’s father who lived in mexico was extremely ill and her wages were garnished because of mr palomares’ outstanding business obligations these events and other stresses in petitioner’s life caused her to become depressed the symptoms of petitioner’s depression included hopelessness confusion and forgetfulness she was actively treated and took medication for her depression until sometime in on date petitioner’s marriage to mr palomares was dissolved by decree of the superior court of washington state petitioner learned from the attorney who was assisting her in the divorce proceeding that respondent had applied her refunds to the joint tax_liability in date petitioner mailed a form_8857 seeking a refund of the and credits that were applied against her and mr palomares’ joint federal_income_tax liability in a proposed determination_letter dated date petitioner was advised that respondent was prepared to deny her form_8857 claim because it was not timely filed on date following the commissioner’s decision to no longer apply the two-year limitation to requests for relief from joint_and_several_liability pursuant to sec_6015 respondent granted petitioner partial innocent spouse relief see notice_2011_70 2011_3_irb_135 respondent granted partial relief because some of the payments were not made within two years of the claim made petitioner filed her form_8857 more than two years after the date of respondent’s first collection activity when petitioner filed her form_8857 the two-year time limit imposed by the commissioner for seeking sec_6015 relief had recently been met with disapproval in 132_tc_131 rev’d and remanded 607_f3d_479 7th cir the commissioner disagreed with and had appealed the holding in lantz respondent offered to suspend petitioner’s request for sec_6015 relief pending a resolution of the lantz issue and petitioner agreed on the form_8857 petitioner appealed the may determination arguing that relief should be granted from the date of her form_8379 respondent’s final appeals determination dated date advised petitioner of the determination that relief would be granted only with respect to payments made within two years from the date of her form_8857 the date payment_date is within two years of the date form_8857 but the date and and date payments were made more than two years before the filing of the form_8857 the date payment was also made more than two years before petitioner’s form_8379 was filed but petitioner has not filed a request for refund with respect to that payment the date and and the date payments were made within two years of the filing of petitioner’s form_8379 opinion petitioner is seeking a refund pursuant to sec_6015 and g of overpaid tax withheld from her wages during her and tax years that respondent applied against her joint tax_liability respondent denied petitioner a refund on the ground that she did not file the correct form for a refund within the statutorily prescribed time in this case two years from the time the tax was paid see sec_6015 providing in pertinent part that a credit or refund may be allowed pursuant to sec_6015 subject_to the requirements of sec_6511 petitioner contends that her submission of the form_8379 during was an informal claim was made within the two-year period contained pertinent information and tolled the limitation period until she filed the form_8857 in respondent disagrees conceding that the informal claim doctrine may apply to a technically deficient request for relief but contending that petitioner’s form_8379 did not constitute an informal claim we must decide whether petitioner’s form_8379 was an informal claim that would have tolled the period within which a claim can be filed if it was a qualified informal claim we must decide whether respondent erred in refusing to grant refunds to petitioner with respect to the overpaid tax withheld from her wages during and and applied against her joint liability sec_6511 concerns the period of limitation on the filing of a claim for a credit or refund of an overpayment of any_tax that section sets forth time limits within which a claim must be made there is no controversy concerning the prescribed limits of sec_6511 respondent granted petitioner partial relief by determining that she was an innocent spouse under sec_6015 and that she was entitled to certain refunds claimed in her form_8857 that respondent determined were timely the refunds remaining in dispute are those that would be considered timely if a qualifying informal claim was filed before the form_8857 i whether petitioner’s form_8379 constituted an informal claim_for_refund petitioner’s form_8379 was a formal claim for an injured_spouse allocation but that does not automatically preclude it from meeting the requirements of an informal claim_for_refund based on relief from joint_and_several_liability if it provides the commissioner with the salient information about the taxpayer’s claim cf sec_1_6015-5 income_tax regs providing that a written_statement will constitute a request for sec_6015 relief so long as it contains the same information required on a form_8857 and is signed under penalties of perjury on the basis of the facts and circumstances in this case we hold that petitioner’s form_8379 does not satisfy the requirements of the informal claim doctrine the informal claim doctrine is an equitable doctrine established by federal courts that permits an informal claim_for_refund to suffice if it provides the government with sufficient notice that a taxpayer is making a claim see 314_us_186 a timely informal claim that meets the judicial standard can be subsequently amended and keep open an otherwise expiring period of limitation on making a claim the sufficiency or adequacy of an informal refund claim is largely a question of fact 874_f2d_1165 7th cir citing 833_f2d_655 7th cir a an informal claim must satisfy three requirements this court has held that an informal claim must provide the government with fair notice of the basis of the claim_for_refund see 73_tc_1198 what constitutes fair notice varies from case to case depending upon the factual circumstances there is no fixed threshold that must be met there are however some broad categories that courts have considered to decide whether a particular claim constitutes fair notice in his opening brief respondent advanced the following quotation from a memorandum opinion of this court addressing the requirements of the informal claim doctrine it has long been recognized that a writing which does not qualify as a formal refund claim nevertheless may toll the period of limitations applicable to refunds if the writing is delivered to the service before the expiration of the applicable_period of limitations the writing in conjunction with its surrounding circumstances adequately notifies the service that the taxpayer is claiming a refund and the basis therefor and either the service waives the defect by considering the refund claim on its merits or the taxpayer subsequently perfects the informal refund claim by filing a formal refund claim before the service rejects the informal refund claim jackson v commissioner tcmemo_2002_44 slip op pincite in jackson the court explained that the relevant inquiry is whether under all the facts and circumstances petitioner gave sufficient notice of the basis for his respondent’s pretrial memorandum by agreement of the parties was treated as his opening brief in a seriatim briefing pattern refund claim to respondent so that respondent could investigate the claim and make a determination on the merits id slip op pincite the above-quoted paragraph presents a template for consideration of whether a particular informal claim constitutes fair notice to the commissioner of a particular taxpayer’s claim writing delivered to the internal_revenue_service within the period of limitations courts have held that a completed internal_revenue_service form can meet the writing requirement in 314_f3d_944 8th cir the court held that a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return satisfied the writing requirement the form_8379 is a writing that was delivered to respondent in before the end of the two-year statutory period for filing a claim_for_refund for some of the tax_payments under consideration notice of the claim_for_refund and its basis we must next consider whether the form_8379 in conjunction with its surrounding circumstances adequately notifie d the service that petitioner is claiming a refund and the basis therefor jackson v commissioner slip op at in other words we consider whether respondent was on notice that a refund was being claimed and was also aware of the underlying basis for that claim petitioner argues that the form_8379 satisfies those requirements because it is used by taxpayers to claim all or a portion of the refund related to a joint_return further petitioner argues that respondent was aware of the basis of petitioner’s refund because respondent’s september letter acknowledges that petitioner was seeking a refund and that she may have intended to file form_8857 for the innocent spouse relief respondent argues that petitioner’s form_8379 did not provide sufficient information to make him aware that she was seeking a refund based on relief from joint_and_several_liability respondent also argues that he should not have to make inferences from the forms filed by taxpayers petitioner’s form_8379 did not convey sufficient information to notify respondent that she was seeking relief from joint_and_several_liability for the tax_year and a refund of amounts that had been applied against the liability for that year on its face petitioner’s form_8379 requests only an allocation of items reported on a joint_return for respondent determined that petitioner did not qualify for an injured_spouse allocation because she did not file a joint_return for upon receipt of petitioner’s form_8379 respondent was unaware of the details of petitioner’s personal life her separation from her husband or her belief that she should not be held liable for the tax_liability though respondent’s september letter notes that petitioner may have intended to file a form_8857 and a copy of that form was included with the letter this courtesy cannot be construed as reflecting respondent’s awareness that petitioner was seeking a refund based on a request for relief from joint_and_several_liability for the year we hold that petitioner’s form_8379 was insufficient to put respondent on notice that petitioner was seeking a refund on the basis of a request for sec_6015 relief from joint_and_several_liability for the tax_year see goldin v commissioner tcmemo_2004_129 the service waives the defect or the taxpayer perfects the claim before it is rejected the taxpayer’s perfection of the informal claim by filing a formal refund claim before the commissioner rejects the informal claim is the final element considered to determine whether an informal claim has been made see 288_us_62 as discussed above petitioner’s form_8379 did not constitute an informal claim_for_refund based on a request for relief from joint_and_several_liability so we will not further address this element b the informal claim doctrine can provide equitable relief the informal claim doctrine was designed to provide equitable relief to a taxpayer who makes a good-faith attempt to amend harmless errors in connection with a refund claim even though the period of limitation would otherwise have expired 479_f3d_522 7th cir while we are sympathetic to petitioner’s situation and the hardships she faced in her personal life finding that her form_8379 was an informal request for refund based on relief from joint_and_several_liability would place an unfair burden on the government although petitioner was incorrectly advised to submit a form_8379 to obtain a refund of amounts applied against the tax_liability her form_8379 did not reference and would require respondent to research years other than the year which was included on the form_8379 if we were to hold that respondent was on notice on the basis of those facts such a result would place an unreasonable burden on the government while the informal claim doctrine provides for equitable relief to find that petitioner’s form_8379 qualifies as an informal claim would stretch the doctrine beyond reasonable boundaries respondent agreed that petitioner was an innocent spouse and therefore entitled to a refund of the credits applied to the joint year unfortunately petitioner was no less an innocent spouse with respect to the credits from and that were applied against the joint year but the statutory time for claiming a refund had expired at the time she filed her form_8857 ii whether respondent improperly failed to grant petitioner a refund of the amounts from the and tax years having concluded that petitioner’s form_8379 does not qualify as an informal claim_for_refund we also conclude that the period to request a refund for of the credits attributable to the and tax years had expired when she filed her form_8857 request for relief from joint_and_several_liability consequently respondent properly denied petitioner a refund of those credits to reflect the foregoing an appropriate decision will be entered
